



COURT OF APPEAL FOR ONTARIO

CITATION: Chavdarova v. The Staffing Exchange, 2017 ONCA 996

DATE: 20171215

DOCKET: C63771

Hourigan and Brown JJ.A. and Himel J. (
ad hoc
)

BETWEEN

Lyudmila Chavdarova a.k.a. Mila
    Chavdarova

Plaintiff/Appellant

and

The Staffing Exchange a.k.a. TSE Canada

Defendant/Respondent in Appeal

Lyudmila Chavdarova, for the appellant

Michael Polvere, for the respondent

Heard: December 15, 2017

On appeal from the judgment of Justice Douglas Gray of
    the Superior Court of Justice, dated April 26, 2017.

APPEAL BOOK ENDORSEMENT

[1]

We appreciate that the appellant did not comply with the order made by
    the motion judge at the pre-trial conference. This put the motion judge in a
    difficult position in terms of calculating damages. However, the appellant did
    file an affidavit with supporting documentation and a factum which referenced
    those documents and detailed her claim for damages.

[2]

In the circumstances, we are of the view that the motion judge should
    have afforded the appellant an opportunity to file evidence that would have
    entitled her to evaluate the appellants claim.

[3]

We are allowing the appeal. We are directing that the parties file all the
    evidence they deem advisable and appear before the motion judge for a damages
    hearing. To be clear, the appellant should ensure that she files evidence that
    complies with the motion judges pre-trial order. It will be open to the motion
    judge to determine the proper procedure for the hearing, including
    cross-examination.


